CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-315, concluding that MARK D. CUBBERLEY of TRENTON, who was admitted to the bar of this State in 1984, and who has been suspended from the practice of law since March 30, 2001, pursuant to Orders of this Court, should be suspended from the practice of law for a period of six months concurrent with the terms of suspension ordered by the Court effective December 9, 2003, for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that MARK D. CUBBERLEY is suspended from the practice of law for a period of six months and until the further Order of the Court, effective December 9, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*414ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.